Exhibit 10.30

March 27, 2007

Dear Betsy:

I am pleased to extend to you an offer to join Blue Coat Systems, Inc. as SVP
and General Counsel, reporting to Brian NeSmith, President & CEO. We have
structured an offer package for you that consists of the following components:

 

•  

An annual base salary of $275,000.00 paid according to standard company payroll
policies.

 

•  

Eligible to participate in a company profit sharing bonus plan in the amount of
20% when available generally to other employees as may be authorized and
approved by the Company.

 

•  

An option to purchase 50,000 shares of the Company’s Common Stock will be
requested for approval by the Company’s Board of Directors. This will be a
non-qualified stock option (“NSO”) and will not be awarded under an existing
Company option plan. Notwithstanding the foregoing, except as expressly
specified herein, the terms of such option will be substantially similar to
options awarded to other Company executives under the Company’s 1999 Stock
Incentive Plan, including with respect to term, acceleration and exercisability.
If the shares underlying the option are not registered at the time of the grant,
the Company commits to promptly seek registration of such shares. The exercise
price per share will be equal to the fair market value per share on the date the
option is granted. You will vest in 25% of the option shares after 12 months of
service, and the balance will vest in monthly installments over the next 36
months of service, as will be further described in the applicable stock option
agreement, which shall be substantially similar to the standard form of stock
option agreement presently used under the Company’s 1999 Stock Incentive Plan
for grants to other executives. This grant is subject to approval by the
Company’s Board of Directors and your execution of the appropriate stock option
agreement. Although we are currently unable to grant options to new employees,
we will request that the Board approve your option grant as promptly as
reasonably practicable after the Company becomes current in its publicly filed
financial statements.

 

•  

In addition, you will receive an award of 10,000 restricted shares of the
Company’s Common Stock. Restrictions are removed as the restricted shares vest.
If the shares are not registered at the time of the award, the Company commits
to promptly seek registration of such shares. You will vest 25% of the
restricted shares after 12 months of service, and the balance will vest in
quarterly installments over the next 3 years of service, as will be further
described in the applicable restricted stock agreement. This award is subject to
approval by the Company’s Board of Directors and your execution of the
appropriate restricted stock agreement. Although we are currently unable to
award restricted stock to new employees, we will request that the Board approve
your restricted stock award as promptly as reasonably practicable after the
Company becomes current in its publicly filed financial statements.

 

•  

Three (3) weeks of vacation annually during your first year of employment
accrued at a rate of 5 hours per pay period. After your first year, your
vacation accrual will be subject to the Company’s standard accrual and vacation
policies.



--------------------------------------------------------------------------------

July 12, 2007

Page 2

 

Eligibility for all standard benefits according to the Company’s U.S. benefits
plan. Information on benefits will be supplied to you as soon as possible.

Like all Company employees, you will be required, as a condition of your
employment with the Company, to sign the Company’s standard Proprietary
Information and Inventions Agreement, a copy of which is enclosed. While you
render services to the Company, you will not engage in any other gainful
employment, business or activity without the written consent of the Company.
While you render services to the Company, you also will not assist any person or
organization in competing with the Company, in preparing to compete with the
Company or in hiring any employees or consultants of the Company. The Company
acknowledges that you are a party to a Consulting Agreement with your former
employer, NetIQ Corporation (“NetIQ”), pursuant to which you provide services to
NetIQ from time to time relating to matters with which you were involved while
employed by NetIQ. The Company understands that NetIQ does not pay you any
consulting fees under that agreement, but is obligated to reimburse your
expenses incurred in the provision of such services. That relationship and your
possession of confidential information of NetIQ in furtherance thereof shall not
be deemed to constitute a breach of this agreement or the Proprietary
Information and Inventions Agreement.

In accordance with the requirements of the Immigration Reform and Control Act of
1986, you will be required to provide verification of your identity and your
legal right to work in the United States. This offer is contingent upon your
ability to provide us with such documentation.

You will be required to complete an application form and a reference and
background check authorization form. Your offer of employment is contingent upon
your execution of the application form and satisfactory completion of the
background check.

Your employment with the Company will be “at will,” meaning that either you or
the Company will be entitled to terminate your employment at any time and for
any reason, with or without cause. Any contrary representations, which may have
been made to you, are superseded by this offer. This is the full and complete
agreement between you and the Company on this term. Although your job duties,
title, compensation and benefits, as well as the Company’s personnel policies
and procedures, may change from time to time, the “at will” nature of your
employment may only be changed in an express written agreement signed by you and
the Company’s President and CEO. Notwithstanding the foregoing, in the event of
the involuntary termination of your employment by the Company, you shall be
entitled to receive the greater of (a) any benefits or compensation then
available under any executive separation policy or practice, or (b) any benefits
or compensation available under any executive separation policy or practice in
existence during the six month period prior to the termination of your
employment.

This letter, the Indemnification Agreement and the enclosed Proprietary
Information and Inventions Agreement supersede any prior understandings or
agreements, whether oral or written, between you and the Company. These
documents may not be amended or modified except by an express written agreement
signed by you and an authorized representative of the Company (generally, the
Company’s President and CEO). The terms of this offer and the resolution of any
disputes will be governed by California law.

We look forward to your joining Blue Coat on April 2, 2007 and believe that you
will find this organization to be a truly exciting and fulfilling place to work!



--------------------------------------------------------------------------------

July 12, 2007

Page 3

 

This offer stands until the end of business on 03/30/2007 and your signature
below acknowledges your acceptance of these terms.

Best Regards,

 

/s/ David Powell

 

/s/ Betsy Bayha

 

 

David Powell   Betsy Bayha   March 27, 2007 Director, Human Resources     Blue
Coat Systems, Inc.       My start date will be                               